Rothrock, J.
1. suktcty: _ gor: bond. I. The demurrer to the second defense was properly sustained, if for no other reason, because there was no averment that the estate of Braden was solvent, or that it paid anything beyond costs of administration and the preferred charges. It cannot be claimed that the county should have gone through the idle form of presenting a claim against an estate without sufficient assets to pay anything to its creditors. The answer should have shown some prejudice because of such failure.
Whether, if the estate had been solvent, it was the duty of the plaintiff to present the claim, we do not determine. It is a question of importance, and no examination seems to have been made by counsel as to the distinction, if any, between the liability of sureties upon official bonds, and their liability upon commercial paper.
II. It is claimed that the court erred in admitting an account' book in evidence, part of the items in which were in the hand-writing of the deceased. We are unable to discover any error in this ruling when taken in connection with the other' evidence in the case in regard to the book and the entries therein.
We think the verdict was fairly supported by the evidence.
Affirmed.